Exhibit 99.2 October 2011 Sleep Number . Transforming a large, undifferentiated industry 2 Forward Looking Statements Statements used in this news release relating to future plans, events, financial results or performance are forward-looking statements subject to certain risks and uncertainties including, among others, such factors as current general and industry economic trends; consumer confidence; the effectiveness of our marketing and sales programs, including advertising and promotional efforts; consumer acceptance of our products, product quality and brand image; our ability to continue to improve our product line and product quality; warranty obligations; availability of attractive and cost- effective consumer credit options; execution of our retail store distribution strategy; rising commodity costs and other inflationary pressures; our dependence on significant suppliers, including several sole-source suppliers and the vulnerability of suppliers to recessionary pressures; industry competition; risks of pending and potentially unforeseen litigation; increasing government regulations; the adequacy of our management information systems to meet the evolving needs of our business and evolving regulatory standards; our ability to attract and retain key employees; and uncertainties arising from global events, such as terrorist attacks or a pandemic outbreak, or the threat of such events. Additional information concerning these and other risks and uncertainties is contained in our filings with the SEC, including our Annual Report on Form 10-K, and other periodic reports filed with the SEC. The company has no obligation to publicly update or revise any of the forward-looking statements in this presentation. 4 •30 years consistent industry growth, reset in ’08/’09 . 6% CAGR •Premium (>$1,000) outpacing total industry growth •Specialty also outpacing with consumer trend toward better sleep •Significant growth opportunity in adjustable “air” segment •SCSS 5% market share in $’s; lead markets 2-3X Innerspring Foam 1Total Wholesale Sales based on ISPA 2010 Annual Report and ISPA Oct. 2011 Forecast. Premium percentages for 2012 are company estimates. Competing in the industry sweet spot 5 Unique, vertically-integrated business model Differentiated end-to-end brand experience •374 stores nationwide, supported by sleepnumber.com and call center •Knowledgeable, tenured Sleep Experts and “white glove” home delivery and service •Company-controlled customer touchpoints provide direct insight into product innovation and R&D Flexible, cash advantaged supply chain •Two plants (UT & SC), 10 hubs and 127 spokes support national distribution •Build-to-order, JIT inventory translates to minimal inventory (15 turns in manufacturing) •Negative 30-day cash conversion cycle - Cash receipt at time of order - Payables cycle tied to time of manufacture 6 Proprietary products real consumer benefits Individualized comfort at the touch of a button •9 out of 10 couples prefer different mattress firmness •Adjustable comfort on both sides…only with Sleep Number Scientifically proven benefits •3rd party studies - improved sleep quality, reduced pain •Superior consumer satisfaction - 20 pts higher than traditional mattresses Broad product offering at competitive value •Good/Better/Best mattresses, full range of bedding & bases •Pricing starts at $699 (Queen Mattress) Sleep Number Bed Series & Models (Queen Sets) Classic Series c2 c3 c4 Performance Series p5 p6 p7 Innovation Series i8 i10 7 Product Marketing Target Customer Distribution Sustainable Competitive Advantages Expanding consumer base through integrated consumer-focused strategy 8 The product opportunity •Value:Addressed price confusion in 2009; currently emphasizing accessibility (e.g., queen mattresses starting @ $699) •Core promise:Proprietary personalized comfort for individuals and couples –Sleep Number brand –“DualAir technology inside” –New “signature look” •Innovation: Support brand development and re-engage owners –Enhance - e.g., line refresh 2011 Q2 –Extend - e.g., AirFit pillow 2011 Q4 –Evolve - e.g., R&D investment •Margin:Goal to continue increasing gross margin over next 3 years –Sales/transaction - e.g., bedding, foundations –Pricing - e.g., +4% annualized taken in 2011 9 Media efficiency performance Broad Reach - National Broad Reach - Local Digital Media spend by type Direct Response •Sleep Number:Recently consolidated brand in 2010 •Creative & Media:Evolving to reach a broader target customer, addressing proprietary benefits - including advantaged store experience –Local –National •Value & Urgency:Media and merchandising targeted to mattress buying consumer holidays •Sustainable Expansion:Integrated sales and marketing; leveraging selling expense now - preparing to leverage media longer-term The marketing opportunity 10 New Store Economics Build out costs (000’s)~$320 Inventory (000’s)$15 Payback 12-18 months First year sales target (000’s) >$1,500 The distribution opportunity •Company-controlled channel growth –Average sales/store leverage –Store expansion starts in 2012; 5-7% net expansion, >500 stores by 2015 •Market-based development for profitable expansion –Accelerate sustainable market share –Compete locally •Customer experience leadership & innovation –New formats non-mall stores –New designs experiential –Advanced selling selection, training, tenure 11 Today, every $100,000 increase in average sales per store •$38 million sales (+1 bed/store/week) •~ $11 million operating profit •~ $0.13 incremental EPS Store growth adds incremental upside potential 12 Integrated marketing and retail demonstrate path to increase market share 13 1Q3-11 represents trailing 12 months Early stage growth company revenue and profit 14 Potential by 2015 Drivers Gross margin 60% 63% #2-3 pts •Supply chain leverage & efficiencies •Product innovation & pricing Selling & Marketing % 50% 43% $2-5 pts •Store base leverage •Media mix & efficiency G&A/other % 11% 9% $0-1 pts •Focus on core business Operating margin (1%) 12% > 15% 1Trailing 12 months ended third quarter on a pro forma basis 2Trailing 12 months ended third quarter The profit margin opportunity 16 Investment Summary why now? •SCSS emerged from 2008-2009 economic crisis a stronger company, prepared for an uncertain economy –Consolidated brand –Target customer expansion –Breakeven point lowered –Flexibility with short lead-time media and promotions –Balance sheet strength - $136 million cash & securities, no debt –Management team experience during the crisis and growth •A unique and highly profitable growth opportunity –Sustained revenue/share growth –Continued profit leverage –Strong cash flow –Early stage development opportune time 17 Appendix 18 Name Age Title # yrs w/ SCSS Previous experience Bill McLaughlin 55 President & CEO 11 PepsiCo/Frito-Lay Shelly Ibach 52 COO 4 Macy’s, Target Corporation Kathy Roedel 51 EVP, Chief Technology & Services 6 GE Health Care Wendy Schoppert 44 EVP & CFO 6 U.S. Bank, America West, Northwest, AMR Mark Kimball 53 SVP & General Counsel 12 Oppenheimer, Wolff & Donnelly Karen Richard 41 SVP, Human Capital 15 TCF Financial Corp Experienced Management Team 19 Unaided Brand Awareness Unaided Store Awareness Brand Store #1 Growth Opportunity .
